Citation Nr: 0019160	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic tinea of 
both feet and hands.

2.  Entitlement to a separate evaluation for chronic tinea; 
feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Chronic tinea of the hands and feet is manifested by no 
more than constant itching and scaling, and a moccasin 
distribution on the feet.

2.  The appellant is not service connected for third degree 
burns.


CONCLUSIONS OF LAW

1.  Chronic tinea of the hands and feet is no more than 30 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 (1999).

2.  There is no provision in the rating schedule for separate 
evaluations for chronic tinea of the hands and feet and to do 
so would violate the prohibition against pyramiding.  38 
C.F.R. § 4.14 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Service connection for chronic tinea of both feet was granted 
in October 1972 and a 10 percent evaluation was assigned.  In 
a September 1975 rating decision the evaluation was decreased 
to a noncompensable evaluation.  The appeal stems from a June 
1993 rating decision that confirmed and continued the 
noncompensable evaluation for tinea pedis of both feet.  

A hearing officer's decision in January 1994 increased the 
evaluation to 10 percent from the date of receipt of the 
claim for an increased rating, December 8, 1992.  In an April 
1994 Supplemental Statement of the Case, the RO denied a 
separate evaluation for the tinea of the feet and the hands.  
In June 1996, the evaluation for tinea of the feet and hands 
was increased to 30 percent from December 1992, and a 
separate evaluation for the feet and hands was denied.  

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's testimony 
that his service connected tinea has worsened and is more 
severe that is currently evaluated.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  An RO decision awarding an increase 
in a veteran's disability rating, but not awarding the 
maximum benefit allowed, does not fully resolve the 
administrative appeal from the original rating, rather, the 
appeal initiated by the notice of disagreement with the 
original rating remains pending unless the veteran withdraws 
it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, and 
VA examinations were conducted in June 1993, May 1996, April 
1998 and January 1999.  Transcripts of testimony supplied by 
the appellant and his wife at two RO hearings were associated 
with the claims folder.  Duties under 38 C.F.R. § 3.103 
(1999) were met by the RO by the explanation of the issues on 
appeal and a discussion of additional evidence that would be 
pertinent to the claim.  Additional evidence was obtained 
after both hearings in the form of the most recent treatment 
records.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in November 1993 and in 
May 1996.  The skin problems that began on his feet had 
spread to other parts of his body.  His skin bled sometimes.  
His feet cracked.  The rash was in his eyebrows and his ears 
were raw.  He had constant itching and constant scaling.  He 
scratched his feet in the middle of the night.  He had it on 
his left hand, buttocks and legs too.  About every 3-4 months 
he went back to the VA Medical Center for treatment.  It gave 
him difficulties at work because he had contact with the 
public.  He knew people did not want to shake his hand and 
that they wondered what is wrong with him.  The appellant's 
wife testified that her husband was self-conscious about the 
look of his hands.  He scratched himself constantly and it 
was hard to sleep at night with the constant movement.  The 
flaking had gotten worse.  He used to get about a 2-month 
break between outbreaks, but now it seemed that he went out 
of one cycle into another.

The rating schedule directs the evaluation of the appellant's 
service connected tinea under scars, disfigurement, etc., on 
the extent of constitutional symptoms, physical impairment.  
38 C.F.R. § 4.118; Diagnostic Code 7813 (1999).  Unless 
otherwise provided, codes 7807 through 7819 are rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of the manifestations.

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when exceptionally 
repugnant, is assigned a 50 percent evaluation.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area, a 10 percent evaluation is 
warranted.  With slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (1999).

A VA examination was conducted in June 1993.  The appellant 
described occasional problems with scaling on his ears down 
the canal and some itching on the back.  The skin on his 
hands would be dry, and flaky with blisters that occasionally 
became bloody and had a runny discharge.  He had been seen 
once before for the condition about twenty years earlier.  
Examination revealed a moccasin distribution of scale with 
very slight erythema that involved both soles and the right 
palm.  The ears were essentially normal.  Tinea pedis and 
manuum was diagnosed.  The examiner indicated that even 
essentially untreated, the condition would be in the mild to 
moderate category.

VA Medical Center records recorded an examination in November 
1993 that revealed a small, circular scabbed lesion above the 
right fifth toe that was diagnosed as probably impetigo.  He 
was seen for a rash on his hands in December 1993.  
Examination revealed an erythematous annular rash on his left 
hand with raised borders only, and hyperkeratosis on the 
right palm with vesicles over the lateral fingers, also on 
both feet.  He was diagnosed with granuloma annulare and 
tinea pedis and manuum.

In April 1994 he had mild scaling of the right palm and feet.  
There was erythematous annular plaque on the left hand with 
central clearing and hyperkeratotic plaques on the balls of 
the feet.  His two-foot/one hand disease was better, and 
granuloma annulare was diagnosed.  In May 1994, onychomycosis 
of toenails on both the right and left feet was indicated.  
In September 1994 there was mild scaling of the right hands 
mainly on the fingers and the back of the feet.  There was an 
erythematous, hemiannular plaque on the left hand and 
hyperkeratotic plaques on the balls of the feet.  There was a 
port wine stain on the right hand described as 
reddish/purplish plaques and onychomycosis of toenails on 
both feet.  His foot/hand disease was much improved.  A rule-
out diagnosis of granuloma annulare versus actinic granuloma 
was indicated and seborrheic dermatitis involving the ear 
canal was also indicated.  

In June 1995 he had run out of medication and there was 
scaling on his hands and feet, and mild scaling on his scalp.  
In September 1995, the foot/hand disease was improving and 
the lesion on his left hand was enlarging.  In December 1995 
there was new proximal growth in his toenails.  There was 
little scaling on his hands and more on his feet.  In May 
1996 VA Medical Center notes, he was seen for treatment of 
granuloma annulare and tinea pedis.  He had skin tags, a 5-
cm. plaque on his left hand with central clearing and raised 
borders, erythematous scaling on his legs, and onychomycosis.

A VA examination was conducted in May 1996.  The appellant 
reported that the rash was uncomfortable and itchy and that 
his feet burned and itched.  He had been forced to change 
jobs due to this.  Physical examination revealed a very fine, 
greasy scale that involved the eyebrows, nasal labial folds, 
retroauricular creases and the external ear canals.  The 
change was present bilaterally.  There was an annular plaque 
approximately 6-cm. in size on the dorsa of the left hand 
with complete central clearing and no evidence of scale.  The 
feet exhibited a moccasin distribution of scale that was 
particularly heavy around the heels with onychodystrophy 
involving the toenails of both feet.  The legs and buttocks 
were unremarkable.  Seborrheic dermatitis was diagnosed on 
the face, ear canals, and retroauricular creases.  Chronic 
tinea pedis and tinea manuum was diagnosed.  The examiner 
concluded that the appellant's appearance was consistent with 
tinea.  The seborrheic dermatitis involving the face was very 
low grade.

In August 1996, both feet had erythematous scaling and 
onychomycosis.  The plaque on his left hand was 6.5-cm. x 
8.5-cm.  A punch biopsy of this lesion indicated granuloma 
annulare.  In November 1996 there were 10 toenails that 
exhibited mild dystrophy, 1+ moccasin scaling, and a 7-cm. x 
9-cm. plaque on the left hand.  In May 1997 his tinea pedis 
was stable.  The granuloma annulare on his left hand was 
pruritic and 8-cm. x 7-cm.  There was 1+ scaling on both 
soles without erythema, 1+ scaling on his scalp and 1+-2+ 
scaling with erythema on the nasolabial folds.  In November 
1997 there was erythema and scaling in the nasolabial folds, 
eyebrows and inner conchae.  There was an annular plaque on 
his left hand.

A VA examination was conducted in July 1998.  His scalp was 
relatively clear and there were no lesions.  There was 
seborrheic psoriasis of the ear, particularly on the right 
side and the opening of the ear canal and externally to that.  
He had psoriasis on both elbows.  There was some seborrheic 
dermatitis of his beard that could represent seborrheic 
psoriasis.  There was slight dystrophy of the nails without 
frank pitting.  There was scaling of the plantar aspects of 
both feet and some dystrophic toenails that seemed to 
represent tinea.  There was an annular lesion on the dorsum 
of the left hand which was in a circle and almost 10-cm. in 
diameter.  It was slightly broken where the circle met the 
base of the fingers, but it covered most of the dorsum of the 
left hand.  The edges were raised and this was a fairly 
typical actinic granuloma.  There were two small lesions on 
the forearm laterally in the light-exposed areas.  There were 
also raised lesions with a scaled center that were 
psoriasiform.  

A VA examination was conducted in January 1999.  On physical 
examination the scalp was relatively clear and the skin on 
his face was relatively clear.  There was some scaliness in 
the ear canal.  There was eczema across his shoulders that 
was worse in the pressure areas, staring from the neck across 
to the acromion process bilaterally.  It was worse on the 
left side.  This also involved the area across the chest 
where his shirt would fit anterior to the axillae and to a 
limited degree on the "V" of the chest.  There were a few 
small lesions of granuloma annulare in the sun-exposed areas 
of the upper chest.  There were several lesions of granuloma 
annulare or actinic granuloma on the forearms, all in light-
exposed areas.  There was a very large lesion on the dorsum 
of the left hand.  It was 10-cm. in diameter and fairly 
typical of actinic granuloma.  The groin and leg areas were 
within normal limits.  There was chronic dermatophytosis of 
the plantar surfaces of both feet.  There was psoriasis of 
both elbows.

The preponderance of the evidence is against a higher 
evaluation for chronic tinea of the hands and feet.  There is 
no objective, medical evidence of ulceration, systemic or 
nervous manifestations.  The tinea has repeatedly been 
described as erythematous, but ulceration was not indicated.  
Although the appellant has testified that people are hesitant 
to shake his hands and his wife has testified he is self-
conscious, no medical professional has described the service 
connected tinea as repugnant, much less exceptionally 
repugnant.  

The appellant has testified regarding constant itching and 
scaling.  Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse, and report 
itching or observable flaking/scaling.  The Board has no 
reason to doubt his credibility in this regard.  However, his 
testimony is consistent with the rating currently assigned.  
Furthermore, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability, and the objective findings on 
repeated examinations are consistent with the assigned 
evaluation.  With exudation or itching constant, a 30 percent 
evaluation is to be assigned.  The preponderance of the 
evidence is against the claim for a higher evaluation and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The accredited representative requested a new VA examination 
to include the submission of color photographs that would 
demonstrate exceptional repugnance.  The Board denies this 
request.  The appellant has been afforded four examinations 
in relation this claim.  No examiner has even suggested that 
the condition is exceptionally repugnant.  In June 1993 the 
condition was described as mild to moderate, and in January 
1999 skin on his face was described as relatively clear.  
These objective observations are inconsistent with a finding 
of exceptional repugnance.  Ordering an additional 
examination in light of multiple past examinations and 
treatment records with consistent findings would constitute a 
waste of limited government resources.  See e.g. Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

The Board has considered all the evidence of record, 
including the appellant's testimony.  To the extent that he 
has alleged that he was worse, VA agreed and granted an 
increased rating from 0 percent to 30 percent.  However, in 
assessing the appellant's impairment, the Board has accorded 
more probative value to the competent medical evidence when 
assessing the degree of impairment, over the lay statements 
even if sworn. 

Lastly, the appellant is service connected for tinea.  He is 
not service connected for psoriasis, contact dermatitis, 
actinic granuloma or granuloma annulare.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).


Separate Evaluation for Hands and Feet

The appellant has contended that a separate evaluation for 
tinea should be assigned for his hands and for his feet.  His 
accredited representative has requested rating consideration 
for scars and an assignment of a separate evaluation for each 
extremity.  (Although the accredited representative has 
requested consideration under Diagnostic Code 7804 for a 
separate evaluation, this Diagnostic Code has no such 
provision.)

When rating third-degree burns, Note (2) at the conclusion of 
that Diagnostic Code provides for separate evaluations for 
burns covering widely separated areas.  This note follows and 
applies to third-degree burn scars only.  Since the appellant 
does not have service connected third-degree burn scars, this 
Diagnostic Code and its provisions for separate evaluations 
does not apply.  When rating eczema or a skin disability 
analogous to eczema, the rating schedule is silent in regard 
to separate evaluations.  If there were an intent to provide 
for separate evaluations for skin disabilities rated as 
eczema, the Diagnostic Code for rating eczema would have 
included that provision.  In light of the provision for 
separate evaluations for third-degree burns, the silence of 
the regulation when rating eczema is controlling.  

Furthermore, Diagnostic Code 7806 (eczema) contemplates 
systemic manifestations of the skin disorder, thereby 
contemplating the appearance of tinea in this appellant on 
more than one location.  The rating schedule specifically 
requires the avoidance of "pyramiding" or evaluating the 
manifestations of the same disability under various 
diagnoses, 38 C.F.R. § 4.14 (1999).  Therefore the 
appellant's request for separate evaluations is denied.


ORDER

An increased evaluation for chronic tinea of the hands and 
feet is denied.  A separate evaluation for chronic tinea; 
hands and feet is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

